         Case 4:21-cv-00003-BMM Document 30 Filed 01/22/21 Page 1 of 1



               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION


 ENVIRONMENTAL DEFENSE FUND;                   Case No.: 21-cv-00003-BMM
 MONTANA ENVIRONMENTAL
 INFORMATION CENTER; and CITIZENS
 FOR CLEAN ENERGY,
                                   Plaintiffs, ACKNOWLEDGMENT AND
                       vs.                     ACCEPTANCE OF ADMISSION
                                               PRO HAC VICE OF GREGORY
 U.S. ENVIRONMENTAL PROTECTION                 A. BECK
 AGENCY; and ANDREW R. WHEELER, in
 his official capacity as Administrator of
 the U.S. Environmental Protection
 Agency,

                                  Defendants.


      I, Gregory A. Beck, respectfully submit this acknowledgment and acceptance

of admission pro hac vice under the terms set forth in Local Rule 83.1(d) and the Court’s

order dated January 11, 2021 (Dkt. 12).

Dated:       January 22, 2021                   Respectfully submitted,

                                                /s/Gregory A. Beck
                                                GREGORY A. BECK
                                                GUPTA WESSLER PLLC
                                                1900 L Street, NW, Suite 312
                                                Washington, DC 20036
                                                Phone: (202) 888-1741
                                                Fax: (202) 888-7792
                                                greg@guptawessler.com

                                                Attorney for Plaintiffs
